Citation Nr: 1226494	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  08-36 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for sarcoidosis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran had active military service from March 1966 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

By way of history, in December 2004 the RO denied the Veteran's claim of entitlement to service connection for sarcoidosis.  The Veteran did not appeal within the year and the decision became final.  In September 2006 the Veteran filed a petition to reopen his claim and the June 2007 rating decision denied the Veteran's petition to reopen his claim.  Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claim, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first address whether new and material evidence has been presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.  

2.  By way of a December 2004 rating decision, the RO denied the Veteran's claim for service connection for sarcoidosis, finding that there was no evidence of sarcoidosis within one year of service or a nexus relationship between the Veteran's military service and his sarcoidosis.  The Veteran did not appeal that decision. 

3.  The additional evidence received since the December 2004 RO decision is cumulative and redundant of evidence previously of record; it does not relate previously unestablished facts necessary to substantiate the claim, and it does not raise a reasonable possibility of substantiating the claim of service connection for sarcoidosis.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim for service connection for sarcoidosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran through a correspondence in October 2006.  This letter detailed the elements of a service connection claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  In addition, the October 2006 letter and a November 2007 letter notified the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that, upon receipt of an application for service connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO informed the Veteran of the disability rating and effective dates in the October 2006 letter. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The Veteran was not afforded a VA examination for his claim for service connection for sarcoidosis since his petition to reopen is herein below denied and the VCAA duty to assist is not triggered until his claim has been reopened.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Finally, the Veteran was informed of his right to a hearing before the Board or the RO but the Veteran stated that he did not want a hearing. 

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim on appeal.  


II. Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  When a determination of the agency of original jurisdiction is affirmed by the Board of Veterans' Appeals, such determination is subsumed by the final appellate decision.  38 C.F.R. § 20.1104.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

In determining if new and material evidence has been received, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

Here, the RO denied service connection for sarcoidosis in December 2004, finding that sarcoidosis was not shown during service or for years thereafter, and that his sarcoidosis was not related to any aspect of the Veteran's period of service.  The RO specifically stated that possible exposure to asbestos was conceded based on his military occupational specialty (MOS); however, service connection was still denied because though it is a presumptive disorder under 38 C.F.R. § 3.309(a) it did not become manifest within the one year time period of 38 C.F.R. § 3.307.  The RO additionally denied service connection on the basis that there was no evidence of a nexus relating the Veteran's diagnosis of sarcoidosis to his military service.   The Veteran did not file a timely appeal and the December 2004 RO decision became final.  

The Veteran filed a petition to reopen his claim for service connection for sarcoidosis in September 2006.  The evidence received since the December 2004 decision includes additional private treatment records, VA treatment records, and statements made by the Veteran.  The Board finds that the evidence submitted since the December 2004 RO decision contains little more than additional documentation of diagnoses and ongoing treatment for the Veteran's sarcoidosis.  The Board finds that the new evidence is essentially redundant of that which is already on file, and as such, it provides nothing new or material to the question of service connection.   To be new and material, the evidence would have to support one of the unsubstantiated facts necessary to grant service connection.  Here that would have to be evidence that the Veteran's sarcoidosis became manifest within one year from his discharge of service or evidence of a link (such as a medical opinion) relating the Veteran's sarcoidosis to service.  There has been not such evidence added to the claims file since the last final denial in December 2004.

The Board has considered whether the Veteran's statements could be accepted as new and material evidence.  These statements may not be considered new and material evidence, since they are essentially repetitive of statements he made prior to the last final decision.  Furthermore, even if the statements were first made now, and were not repetitive of statements made when he brought his original claim 2004, it remains a fact that the Veteran is only competent to discuss his symptoms and when he recalls them beginning; however, he is not competent to provide a medical diagnosis for his condition or to give a medical opinion as to the etiology of his sarcoidosis.   See Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on medical causation do not constitute material evidence to reopen a previously denied claim).

New and material evidence to reopen the claim for service connection for sarcoidosis has not been received, and the RO decision of December 2004 remains final.  As new and material evidence has not been received, the claim to reopen is denied. 


ORDER

As new and material evidence has not been received to reopen the claim for service connection for sarcoidosis, the appeal to this extent is denied.  




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


